DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 8, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (“Kim”) (US 2009/0189835 A1)
Regarding claim 1, Kim discloses a display device, comprising: 
a substrate including a pixel area and a peripheral area (the display panel 100 has a display area DA in which an image is displayed and first and second non-display areas PA1 and PA2 located at a periphery of the display area DA. The display panel 100 includes a first substrate 110 and a second substrate 120, para. 0039); 
pixels provided in the pixel area of the substrate (a plurality of pixel electrodes, para. 0040);
scan lines configured to provide a scan signal to the pixels, the scan lines extending in a first direction in the pixel area (a gate line 115 transferring a gate driving signal and a source line (not shown) transferring a source driving signal, para. 0040); 
data lines configured to provide a data signal to the pixels, the data lines extending in a second direction in the pixel area (a source line (not shown) transferring a source driving signal, para. 0040); 
wherein the pixel area includes a first pixel area and a second pixel area disposed on at least one side of the first pixel area (as shown in FIG. 1, when the display area DA has a semi-circular shape, and the gate lines 115 are substantially parallel with the first side 111, e.g., some of gate lines have the same length comprise a first pixel area and the length of gate line 115 decreases as the gate lines 115 become distant from the first side 111 comprise second pixel area), 
wherein a scan line connected to an ith pixel row (i is a natural number) applies a scan signal to the ith pixel row, and a branched line branched from the scan line is connected to a kth pixel row (k is a natural number, and k ≠ i) (one or more pixels, each including the RGB sub-pixels added at each row, para. 0051 and the signals Gk, Gk+1…Gn to the gate lines 115, fig. 4);
wherein a branched point of the scan line is disposed adjacent to a leading pixel of the ith pixel row in the first direction (a plurality of load capacitors including C1, C2,. . . , Cn may be inserted between the stages of the shift register and the gate lines 115, para. 0063), 
wherein the leading pixel of the ith pixel row is most adjacent to the peripheral area in the first direction (e.g., first left pixel in a pixel row, fig. 4), 
wherein a leading pixel in the second pixel area is disposed more centrally in the first direction than a leading pixel of the first pixel area (the first left pixels connected to pixel rows Gk+3 and Gk+2 are disposed more centrally in the first direction than the first left pixel which connected to pixel row Gn, fig. 4). 
Regarding claim 8, Kim discloses the second pixel area disposed at least one edge of the display area (e.g., non-curved area of display area DA, fig. 1).
Regarding claim 9, Kim discloses a data driver connected to the data lines,
wherein the second pixel area adjacent to the data driver (e.g., non-curved area of display area DA adjacent to the data driver 200, fig. 1).
Regarding claim 11, Kim discloses a width of a portion of the second pixel area decreases as the distance between the portion of second pixel area and the first pixel area increases (para. 0039 and fig. 1).
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 2-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yoon et al. (“Yoon”) (US 2016/0133185 A1).
Regarding claim 2, Kim discloses first power lines configured to provide a power source to the pixels (a plurality of pixel electrodes, thin-film transistors (TFTs), each of which may apply driving voltages to the pixel electrodes, para. 0040); and 
a second power line disposed in the peripheral area (a turn-off voltage VSS, fig. 4, para. 0049),
wherein the leading pixel of the ith pixel row is most adjacent to the second power line among pixels of the ith pixel row in the first direction (fig. 4).
Kim does not specifically disclose the second power line connected to the first power lines.
In a similar field of endeavor of display device, Yoon discloses a second power line connected to a first power lines (a drain electrode thereof is connected to an input terminal of a driving voltage VDD, and a source electrode thereof is connected to a low driving voltage VSS, para. 0030).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claim invention to incorporate the connection as taught by Yoon in the system of Kim in order to driving pixels effectively.
Regarding claim 3, Kim discloses a first branched point adjacent to a first leading pixel of the second area in the first direction overlaps a second leading pixel of an adjacent pixel row with respect to the first leading pixel in the second direction (e.g., Ck+3 overlaps first left pixel in the pixel row Gn, figs. 2 and 4), and
wherein the first leading pixel is disposed more centrally in the first direction than the second leading pixel (the first left pixels connected to pixel rows Gk+3 and Gk+2 are disposed more centrally in the first direction than the first left pixel which connected to pixel row Gn, figs. 2 and 4). 
Regarding claim 4, Kim discloses  a source driver part is connected to a side of a substantially straight line, and a gate driver circuit of a gate driver part is formed adjacent to a side of, for example, a substantially curved line. Thus, a display panel may be manufactured to have various shapes such as a semi-circular shape, a triangular shape, a trapezoidal shape, etc., thereby satisfying various desires of users, para. 0083. Accordingly, it would have been obvious to arrange the first branched point, which is accommodated with the shape of pixel area, between a data line connected to the second leading pixel and the first leading pixel as a matter of designer’s choice.
Regarding claim 5, It obviously obtain the first branched point is disposed between a data line connected to the second leading pixel and a data line connected to the first leading pixel as a matter of designer’s choice.
Regarding claim 6, It obviously obtain the first branched point is disposed between a first power line connected to the second leading pixel and the first leading pixel as a matter of designer’s choice.
Regarding claim 7, Kim discloses a last pixel row is connected to a last scan line without a branched point (fig. 1).
Regarding claim 10, the combination of Kim and Yoon discloses the kth pixel row, to which the scan line applies the initialization signal, is an i+1th pixel row (para. 0021 of Yoon).
8.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yoon and further in view of Kumeta et al. (“Kumeta”) (US 2014/0347405 A1).
Regarding claim 12, the combination of Kim and Yoon discloses emission control lines configured to provide an emission control signal to the pixels (an emission control line 15c/EM, figs. 1 and 2, para. 0021 of Yoon); 
a scan driver (140) provided in the peripheral area and connected to ends of the scan lines (para. 0019 of Yoon); and 
an emission driver provided in the peripheral area and connected to ends of the emission control lines (the stages included in the shift register 140 sequentially output a scan signal and an emission control signal EM through output terminals, para. 0026 of Yoon).
The combination of Kim and Yoon does not specifically disclose the scan driver is disposed between the emission driver and the pixel area.
In a similar field of endeavor of display device, Kumeta discloses a scan driver is disposed between an emission driver and a pixel area (fig. 1, paras. 0036-0037).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claim invention to incorporate the emission driver as taught by Kumeta in the system of Kim and Yoon in order to obtain an integrated circuit so that the delay and voltage drop of driving signals and driving powers supplied to the scan driver and an emission control driver are reduced, thus preventing malfunction of the scan driver and emission control driver.

9.	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yoon and Kumeta and further in view of Eom (US 2011/0141091 A1).
Regarding claim 13, the combination of Kim, Yoon and Kumeta discloses a first initialization power line provided in the peripheral area and configured to provide a first initialization power source to the pixels (para. 0021 of Yoon).
The combination of Kim, Yoon and Kumeta does not specifically disclose a second initialization power line provided in the peripheral area and configured to provide a second initialization power source to the pixels.
In a similar field of endeavor of display device, Eom discloses a second initialization power line provided in the peripheral area and configured to provide a second initialization power source to the pixels (second initialization signal INT2, fig. 4, para. 0066).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claim invention to incorporate the second initialization power line as taught by Eom in the system of Kim, Yoon and Kumeta in order to enhance the operational efficiency of the electronic device.
Regarding claim 14, the combination of Kim, Yoon, Kumeta and Eom discloses the first initialization power line and the second initialization power line are disposed between the scan driver and the pixel area (a display unit 100, a scan driver 200, fig. 1 and the scan driver 200 includes a plurality of sequential drivers 210_1-210_n and a plurality of output selection portions 220_1-220_n, para. 0062, fig. 4 of Eom).
10.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yoon, Kumeta, Eom and further in view of Hwang (US 2016/0125809 A1).
Regarding claim 15, the combination of Kim, Yoon, Kumeta and Eom does not specifically disclose a voltage of a power source applied to the first initialization power line is higher than a voltage of a power source applied to the second initialization power line.
In a similar field of endeavor of display device, Hwang discloses a voltage of a power source applied to the first initialization power line is higher than a voltage of a power source applied to the second initialization power line (the second initialization voltage may be a  voltage lower than the first initialization voltage, para. 0033).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claim invention to incorporate the voltage as taught by Hwang in the system of Kim, Yoon, Kumeta and in order to prevent a color from being spread due to emission delay (para. 0063).
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ishige (US 2019/0043439 A1) disclose a scanning line driving circuit includes a plurality of transfer circuits connected to the plurality of scanning lines, respectively. Among the plurality of transfer circuits, the shape of one transfer circuit is different from the shape of another transfer circuit (abstract and fig. 4).
Yamamoto et al. (US 8,139,194 B2) discloses a display device of internal driver circuit type having a non-rectangular image display area in which the frame area on the outer side of the display area and the wiring delay are reduced. Another object of the present invention is to provide a display device in which the designing thereof is easy (col. 2, lines 47-54, fig. 7).
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696. The examiner can normally be reached Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER T NGUYEN/           Primary Examiner, Art Unit 2693